Citation Nr: 0006761	
Decision Date: 03/13/00    Archive Date: 03/17/00

DOCKET NO.  94-08 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

Entitlement to an increased evaluation for the post operative 
residuals of a torn medial meniscus of the right knee, 
currently rated 30 percent disabling.

Entitlement to an increased evaluation for degenerative 
arthritis of the right knee, currently rated 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



REMAND

The veteran served on active duty from October 1976 to August 
1982.

This case originally came before the Board of Veterans' 
Appeals (Board) on appeal from a November 1992 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Chicago, Illinois, which continued a 10 
percent disability evaluation for the veteran's residuals of 
a post operative torn medial meniscus of  the right knee.  In 
a September 1994 rating decision, a 30 percent disability 
evaluation was assigned.

The Board remanded the veteran's case for further development 
in March 1997.  The RO, in an October 1998 rating decision, 
expanded the grant of service connection for the veteran's 
right knee disability to include degenerative arthritis and 
assigned a separate 10 percent disability evaluation.  The 
case was returned to the Board in June 1999.

The Board, in July 1999, again remanded the veteran's case.  
It was noted in that remand that the veteran's representative 
averred that the examinations conducted by the VA in February 
1998 and April 1998 were not conducted in accordance with the 
Board's remand instructions; the representative requested 
that the case again be remanded for a complete examination as 
the previous examinations were inadequate.

The veteran's representative now contends that the 
examination conducted by the VA in December 1999 was not 
conducted in accordance with the Board's July 1999 remand 
instructions; the representative specifically notes that the 
examiner did not list the veteran's occupation or render an 
opinion as the veteran's ability to gain and maintain 
employment, based solely on his service-connected right knee 
disability.  The Board notes that some of the findings 
reported in the December 1999 examination report were 
incomplete.  Although the veteran's representative argues 
that another remand would not be in the best interest of the 
veteran, the Board is not in a position to disregard 
regulations and decide appeals based upon incomplete 
examinations.
To ensure that the VA has met its duty to assist the veteran 
in developing the facts pertinent to the claim, the case is 
again REMANDED to the RO for the following development:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for his right 
knee disability since December 1999.  
After securing the necessary release, the 
RO should obtain the records not already 
secured from the medical care providers.  
All documents obtained should be 
associated with the veteran's claims 
file.

2.  Thereafter, the veteran should be 
afforded a VA examination by an orthopedist 
to determine the current extent and severity 
of the veteran's right knee disability.  All 
necessary tests and studies should be 
accomplished, and all clinical 
manifestations should be reported in detail.  
The examining orthopedist should identify 
the limitation of activity imposed by the 
disabling condition, viewed in relation to 
the medical history, considered from the 
point of view of the veteran working or 
seeking work, with a full description of the 
effects of disability upon his ordinary 
activity.  An opinion should be provided 
regarding whether pain significantly limits 
functional ability during flare-ups or with 
extended use. Voyles v. Brown, 5 Vet. App. 
451, 453 (1993).  It should be noted whether 
the clinical evidence is consistent with the 
severity of the pain and other symptoms 
reported by the veteran.  The examiner also 
should indicate whether the affected joint 
exhibits weakened movement, excess, 
fatigability, or incoordination. Lathan v. 
Brown, 7 Vet. App. 359 (1995); DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

The claims file, including a copy of this 
REMAND, must be made available to the 
examiner before the examination, for 
proper review of the medical history.  
The examination report is to reflect 
whether such a review of the claims file 
was made.

3.  After the development requested above 
has been completed, the RO should again 
review the record.  If the benefits 
sought on appeal are not granted to the 
satisfaction of the veteran, he and 
representative should be furnished a 
supplemental statement of the case which 
includes a summary of all evidence 
received subsequent to the December 1999 
supplemental statement of the case.  They 
should be given the opportunity to 
respond thereto.


Thereafter, the case should be returned to the Board, if 
otherwise in order.  The purpose of this REMAND is to obtain 
clarifying information.  The Board intimates no opinion as to 
the ultimate outcome of this case.  The veteran need take no 
action until so notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	HILARY L. GOODMAN
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



